         Case: 20-10424-BAH Doc #: 13 Filed: 06/04/20 Desc: Main Document                                  Page 1 of 1


                                            United States Bankruptcy Court
                                                   District of New Hampshire
 In re   Theresa Pearson                                                                       Case No.   20-10424
                                                                 Debtor(s)                     Chapter    7




                     ORDER TO CONVERT CASE FROM CHAPTER 7 TO CHAPTER 13

The Debtor(s) filed a motion, in accordance with 11 U.S.C. § 706(a), seeking to convert this case under Chapter 7 to a case under
Chapter 13 of the Bankruptcy Code. The court has considered the record, and finds that the case has not been previously converted
under 11 U.S.C. § 1112, § 1208 or § 1307.

IT IS ORDERED THAT:

1.       The motion is granted. This Chapter 7 case is converted to a case under Chapter 13.




                                                                              /s/ Bruce A. Harwood
DATED:         June 04, 2020
                                                                       United States Bankruptcy Judge
